DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 24 July 2020, 19 January 2021, and 05 May 2021 have been fully considered by the examiner. Signed copies are attached.
Claims 1-20 are pending. 
Claims 1-10 and 11-20 are subject to a restriction requirement, see below for details.
Claims 11-20 are provisionally withdrawn as non-elected.
Claims 1-10 are rejected, grounds follow.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a control system including a safety circuit, classified in G05B19/406.
II. Claims 11-20, drawn to a method for validating input in a safety circuit by application of validation windows, classified in G06N20/00.
The inventions are independent or distinct, each from the other because:
Inventions Group I (a control system) and Group II (a method for validating input) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system of group I can be used to practice other materially different processes, such as those that do not include machine learning; and the method of group II can be used with a materially different apparatus, as the particular features of the safety circuit of group I are not recited by the claim and there are any number of different safety circuits which may be improved by the application of the process. As there is no indication on the record that the claimed system and method are obvious variants, the inventions of Group I and Group II are distinct.



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(d) the prior art applicable to one invention would not likely be applicable to another invention
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Peter Miller on 8 June 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claim 6 is objected to because of the following informalities:
 apparent typo “Metical”[sic] in claim 6, line 2 (should be “Medical”?)
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by Stagg et al., US Pg-Pub 2019/0004489 (hereafter STAGG).

Regarding Claim 1, STAGG discloses:
A system ([0012] “wireless emergency stop system”) comprising: a control system circuit ([0022] “Personal safety device 108”) comprising a control value output ([0022] “emergency stop signal”) electrically coupled (e.g. by RF, see [0031] and fig. 1) to a control input of a safety system circuit; (fig. 1, [0022] “Machine safety device 102”) 
the safety system circuit, ([0022] “Machine Safety Device 102”) comprising a safe control value output ([0022] “emergency stop of the machine”) electrically coupled to a control interface; ([0019], “the machine safety device 102 is wired to the machine stop circuit 104”)
the control interface; ([0019], “machine stop circuit 104”)
and at least one wireless communication interface ([0020] “wireless communications interface 106”, fig. 1) electrically coupled to a safety input of the safety system circuit. ([0021] “each personal safety device 108 includes a wireless communication interface for wireless communication with the machine safety device 102, (e.g. via the wireless communication interface 106…)”)

Regarding Claim 3, STAGG discloses all of the limitations of parent claim 1,
STAGG further discloses:
wherein the at least one wireless communication interface includes at least a first wireless interface and a second wireless interface. ([0031] “two RF channels may be used in a frequency diversity mode to increase immunity to RF interference. Each RF frequency band may include a defined number of available RF channels.”)

Regarding Claim 4, STAGG discloses all of the limitations of parent claim 3,
STAGG further discloses:
wherein the safety system circuit comprises: a command gate ([0025] safety relays) comprising the control input and the safe control value output; ([0025] “the machine safety device 102 may include one or more safety relays for activation in response to an emergency stop button activation, and one or more safety relays for activation in response to a loss of wireless communication”)
and a safety sub-system (e.g. relays which activate in response to a loss of wireless communication) comprising the safety input and a safety information output that is coupled to a first input of the command gate, ([0029] “the machine safety device 102 may stop operation of the machine … when any one of multiple events occurs: … one of the personal safety devices 108 currently connected … loses wireless communication”)
wherein the command gate is constructed to perform command gating for control values received via the control input to provide safe control values via the safe control value output, ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)
and wherein the command gate performs the command gating in accordance with safety information received via the first input of the command gate. ([0030] “These different conditions may inhibit the machine from operating during unsafe conditions. For example, in addition to stopping operation of the machine when an emergency stop switch 110 is activated, stopping operation of the machine when RF communication is lost or a fault of a personal safety device 108 occurs provides a precaution to inhibit situations where an operator attempts to activate an emergency stop button 110 but the personal safety device 108 is unable to properly transmit an emergency stop signal”)


Regarding Claim 5, STAGG discloses all of the limitations of parent claim 4,
STAGG further discloses:
wherein the control system comprises: a signaling output electrically coupled to a signaling input of the safety sub-system, (i.e. strength signal see [0028] “a signal quality threshold (e.g., a threshold indicative of sufficient RF signal strength, such as an RSSI threshold value, etc.)”)
and a control value output electrically coupled to the control input of the command gate,  ([0025] “the machine safety device 102 may include … one or more safety relays for activation in response to a loss of wireless communication.”)
wherein the safety-subsystem is constructed to generate the safety information based on information received via the signaling input. ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)

Regarding Claim 6, STAGG discloses all of the limitations of parent claim 5,
STAGG further discloses:
wherein the first wireless interface includes a first radio of a first type and the second wireless interface includes a second radio of a second type, ([0031] “In some embodiments, two RF channels may be used in a frequency diversity mode to increase immunity to RF interference. Each RF frequency band may include a defined number of available RF channels.”)
wherein the first and second types are different types from a set of radio types that includes WiFi, LTE, Bluetooth, NFC, ISM (Industrial, Scientific, Metical), satellite, shortwave, UHF, VHF, and HF. ([0043] “The personal safety device 108 and/or the machine safety device 102 may be configured to operate at any suitable pre-configured frequency (e.g., in the ISM band, at about 433 MHz, at about 450 MHz with 26 channels, at about 869 MHz, at about 915 MHz, at about 2.4 GHz, etc.).”; nb., i.e. ISM; 450MHz [UHF], 2.4 GHz [Wifi/Bluetooth] etc.)

Regarding Claim 7, STAGG discloses all of the limitations of parent claim 6,
STAGG further discloses:
wherein the safety system is constructed to generate safe control values based on data received via at least one of the first radio and the second radio. ([0029] “The machine safety device 102 may stop operation of the machine (e.g., by opening a relay of the machine safety device 102, etc.) when any one of multiple events occurs: … one of the personal safety devices 108 currently connected with the machine safety device 102 has an activated emergency stop switch 110;” nb. devices are connected wirelessly via RF antenna”)


Regarding Claim 8, STAGG discloses all of the limitations of parent claim 6,
STAGG further discloses:
wherein the first radio is constructed to provide a first communication link to a remote control unit, ([0031] “Any suitable RF [Radio-Frequency] protocol may be used for communication between the personal safety devices 108 and the machine safety device 102.”)
wherein the second radio is constructed to provide a second communication link to the remote control unit, ([0031] “two RF channels may be used in a frequency diversity mode to increase immunity to RF interference.”)
wherein the safety system is constructed to identify information related to the first and second communication links (at least signal quality, see [0028]; but also user identity/authorization, see [0039]) and generate safe control values based on the identified information related to the first and second communication links. ([0028] “When one or more personal safety devices 108 are connected with the machine safety device 102, the machine safety device may be configured to maintain normal operation of the machine when all of the connected personal safety devices 108 have wireless communication above a signal quality threshold”)

Regarding Claim 9, STAGG discloses all of the limitations of parent claim 8,
STAGG further discloses:
wherein for each of the first and second communication links, information related to the communication link comprises one or more of: link monitoring information; metrics generated by using link monitoring information; operator information for the link; typical average message error rate; typical average message latency; data characteristics for data communicated using the communication link; and characteristics of the radio used for the communication link. ([0028] “a signal quality threshold (e.g., a threshold indicative of sufficient RF signal strength, such as an RSSI threshold value, etc.)”; see also [0039] “Each personal safety device may include a secure protocol for identifying a user, such as a radio frequency identification (RFID) card, a biometric identifier, etc. The user may have pre-defined authorization right(s), which can be stored locally and/or remotely. If the user has appropriate authorization right(s), the personal safety device 108 may be allowed to connect to the machine safety device 102. When the correct number of personal safety devices 108 are connected to the machine safety device 102, the machine safety device 102 can close its relay(s) and allow the machine to operate.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STAGG in view of Bivans, et al., US Pg-Pub 2017/0192427 hereafter (BIVANS).

Regarding Claim 2, STAGG teaches all of the limitations of parent claim 1,
STAGG further teaches:
wherein the control interface is electrically coupled to a system under control, (see e.g. [0038] “Each personal safety device 108 may be configured as a machine access control where, e.g., the machine safety device 102 is configured to only allow the machine to run when a specified minimum number of personal safety devices 108 are online
and wherein the safety system circuit is constructed to provide safe control values to the system under control via the control interface,  ([0019] “The machine safety device 102 is wired to the machine stop circuit 104 for stopping operation of a machine (not shown) when the machine stop circuit 104 is activated.”)
STAGG differs from the claimed invention in that:

STAGG does not clearly specify wherein the system under control includes at least one of a motor and an actuator. (STAGG is silent as to the features of the machine under safety control)

However, BIVANS teaches a safety system (see fig. 2) may be attached to a machine under control comprising at least one of a motor and an actuator (see e.g. BIVENS [0050] “Vehicle 300 … speed, oil pressure, fuel level, engine temperature, etc.)

BIVANS is analogous art because it is from the same field of endeavor as the application and other prior art of safety systems for machines, and contains overlapping structural and functional similarities: both BIVANS and STAGG include machines with safety controller implemented to halt their operation; both BIVANS and STAGG include operator actuated emergency-stop functions.

One of ordinary skill in the art before the effective filing date of the application could have modified the safety system as disclosed by STAGG by installing into onto an autonomous vehicle, as suggested by BIVANS.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification because implementing safety systems in autonomous vehicles ensures that problems like software malfunction, or incapacitated remote operators can be resolved with minimal damage or injury. (see BIVANS [0003] “how do we ensure that unmanned vehicles can be stopped should they become unresponsive due to a software malfunction, or when a remote operator becomes incapacitated or otherwise loses control of the vehicle” [0041] “If a foreman believes that an accident has occurred or that the safety of a worker is being compromised, the foreman may activate the e-stop controller 285 which will cause each associated e-stop 284 to disengage its associated vehicle.”)


Regarding Claim 10, STAGG teaches all of the limitations of parent claim 9,
STAGG differs from the claimed invention in that:
STAGG does not clearly teach wherein the system and the system under control are included in an autonomous vehicle.

(STAGG is silent as to the features of the machine under safety control)

However, BIVANS teaches a safety system (see fig. 2) may be attached to a machine under control comprising at least an autonomous vehicle (see e.g. BIVENS [0041] “a fleet of unmanned vehicles may be used on a construction site. Each vehicle may have a MICS 200 with an associated e-stop 284. One or more foremen associated with the construction site may receive an e-stop controller 285 (a wireless dongle, for example) that is associated with or paired with the e-stops 284 of all the vehicles (or other machines) used on the construction site.”)

BIVANS is analogous art because it is from the same field of endeavor as the application and other prior art of safety systems for machines, and contains overlapping structural and functional similarities: both BIVANS and STAGG include machines with safety controller implemented to halt their operation; both BIVANS and STAGG include operator actuated emergency-stop functions.

One of ordinary skill in the art before the effective filing date of the application could have modified the safety system as disclosed by STAGG by installing into onto an autonomous vehicle, as suggested by BIVANS.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification because implementing safety systems in autonomous vehicles ensures that problems like software malfunction, or incapacitated remote operators can be resolved with minimal damage or injury. (see BIVANS [0003] “how do we ensure that unmanned vehicles can be stopped should they become unresponsive due to a software malfunction, or when a remote operator becomes incapacitated or otherwise loses control of the vehicle” [0041] “If a foreman believes that an accident has occurred or that the safety of a worker is being compromised, the foreman may activate the e-stop controller 285 which will cause each associated e-stop 284 to disengage its associated vehicle.”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koopman et al., US Pg-Pub 2019/0056735 particularly for the recitation of safety command gates in autonomous vehicles. see e.g. figs. 3-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119     


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119